                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Linda Kidwell, Walter P. Paramski, Jr., and            )
L&W Real Estate Management, LLC ,                      )
                                                       )
                       Plaintiffs,                     )
                                                       )
vs.                                                    )    Case No. 20CV4744
                                                       )
Village of Antioch, Illinois, Gerald T. Johnson,       )
individually, and in his official capacity as a        )
Member of the Board of Trustees of the Village of      )
Antioch, Illinois, Daniel F. Yost, individually, and   )
in his official capacity as a Member of the Board      )
of Trustees of the Village of Antioch, Illinois,       )
Edward A. Macek, individually, and in his official     )
capacity as a Member of the Board of Trustees of       )
the Village of Antioch, Illinois, Scott A. Pierce,     )
individually, and in his official capacity as a        )
Member of the Board of Trustees of the Village of      )
Antioch, Illinois, Ted P. Poulos, individually, and    )
in his official capacity as a Member of the Board      )
of Trustees of the Village of Antioch, Illinois,       )
Mary C. Dominiak, individually, and in her             )
official capacity as a Member of the Board of          )
Trustees of the Village of Antioch, Illinois, and      )
Lawrence M. Hanson, individually, and in his           )
official capacity as Mayor of the Village of           )
Antioch, Illinois,                                     )
                                                       )
                       Defendants.                     )

                                     AMENDED COMPLAINT

       NOW COME the Plaintiffs, Linda Kidwell, Walter P. Paramski, Jr., and L&W Real

Estate Management, LLC, by and through their attorney, James T. Harrison of Harrison Law

Offices, P.C., and for their Amended Complaint against the Defendants, Village of Antioch,

Illinois, (hereinafter “Defendant Village”), Gerald T. Johnson, individually, and in his official

capacity as a Member of the Board of Trustees of the Village of Antioch, Illinois, Daniel F. Yost,



                                                 1
individually, and in his official capacity as a Member of the Board of Trustees of the Village of

Antioch, Illinois, Edward A. Macek, individually, and in his official capacity as a Member of the

Board of Trustees of the Village of Antioch, Illinois, Scott A. Pierce, individually, and in his

official capacity as a Member of the Board of Trustees of the Village of Antioch, Illinois, Ted P.

Poulos, individually, and in his official capacity as a Member of the Board of Trustees of the

Village of Antioch, Illinois, Mary C. Dominiak, individually, and in her official capacity as a

Member of the Board of Trustees of the Village of Antioch, Illinois, and Lawrence M. Hanson,

individually, and in his official capacity as Mayor of the Village of Antioch, Illinois, state and

allege as follows:

                                            PARTIES

       1.      At all times relevant hereto, the Plaintiff, Linda Kidwell, was an adult resident of

Lake County, Illinois.

       2.      At all times relevant hereto, the Plaintiff, Walter P. Paramsky, Jr., was an adult

resident of Lake County, Illinois.

       3.      At all times relevant hereto, the Plaintiff, L&W Real Estate Management, LLC,

was an Illinois Limited Liability Corporation, organized pursuant to the laws of the State of

Illinois, with its principal place of business being at 22126 West North Avenue, in the Village of

Antioch, Lake County, Illinois.

       4.      At all times relevant hereto, the Defendant, Village of Antioch, Illinois, was a

municipal corporation, organized pursuant to the laws of the State of Illinois, with its principal

place of business being at 874 Main Street, Antioch, Illinois.

       5.      At all times relevant hereto, the Defendant, Gerald T. Johnson, (hereinafter

“Defendant Johnson”) was an adult resident of the Village of Antioch, County of Lake, State of



                                                 2
Illinois. At all time relevant hereto, Defendant Johnson was a duly elected Member of the Board

of Trustees of the Village of Antioch, Illinois. Defendant Johnson is sued in his individual and

official capacities.

        6.      At all times relevant hereto, the Defendant, Daniel F. Yost, (hereinafter

“Defendant Yost”) was an adult resident of the Village of Antioch, County of Lake, State of

Illinois. At all time relevant hereto, Defendant Yost was a duly elected Member of the Board of

Trustees of the Village of Antioch, Illinois. Defendant Yost is sued in his individual and official

capacities.

        7.      At all times relevant hereto, the Defendant, Edward A. Macek, (hereinafter

“Defendant Macek”), was an adult resident of the Village of Antioch, County of Lake, State of

Illinois. At all time relevant hereto, Defendant Macek was a duly elected Member of the Board

of Trustees of the Village of Antioch, Illinois. Defendant Macek is sued in his individual and

official capacities.

        8.      At all times relevant hereto, the Defendant, Scott A. Pierce, (hereinafter

“Defendant Pierce”), was an adult resident of the Village of Antioch, County of Lake, State of

Illinois. At all time relevant hereto, Defendant Pierce was a duly elected Member of the Board of

Trustees of the Village of Antioch, Illinois.    Defendant Pierce is sued in his individual and

official capacities.

        9.      At all times relevant hereto, the Defendant, Ted P. Poulos, (hereinafter

“Defendant Poulos”), was an adult resident of the Village of Antioch, County of Lake, State of

Illinois. At all time relevant hereto, Defendant Poulos was a duly elected Member of the Board

of Trustees of the Village of Antioch, Illinois. Defendant Poulos is sued in his individual and

official capacities.



                                                3
       10.     At all times relevant hereto, the Defendant, Mary C. Dominiak, (hereinafter

“Defendant Dominiak”), was an adult resident of the Village of Antioch, County of Lake, State

of Illinois. At all time relevant hereto, Defendant Dominiak was a duly elected Member of the

Board of Trustees of the Village of Antioch, Illinois.      Defendant Dominiak is sued in her

individual and official capacities.

       11.     At all times relevant hereto, the Antioch Village Board possessed final policy-

making authority for the Village of Antioch, Illinois, in that the Village Board possessed

authority to adopt rules for the conduct of the Village of Antioch government.

       12.     At all times relevant hereto, the Defendant, Lawrence M. Hanson, (hereinafter

“Defendant Hanson”), was an adult resident of the Village of Antioch, County of Lake, State of

Illinois. At all time relevant hereto, Defendant Hanson was the duly elected Mayor of the

Village of Antioch, Illinois.    At all times relevant hereto, Defendant Hanson possessed final

policy-making authority for the Village of Antioch, Illinois, in that the Mayor possessed

authority to set policy for the conduct of the Village of Antioch government. Defendant Hanson

is sued in his individual and official capacities.

                                          JURISDICTION

       13.     This Complaint contains three (3) counts: Count I is brought pursuant to 42

U.S.C. Section 1983 and seeks redress for the deprivation of Plaintiffs’ procedural due process

rights. The Court has original jurisdiction over Count I pursuant to 28 U.S.C. § 1331 – Federal

Question jurisdiction and pursuant to 28 U.S.C. § 1343(3) – Civil Rights. Count II is brought

pursuant to 42 U.S.C. Section 1983 and seeks redress for the deprivation of Plaintiffs’

substantive property rights secured by the Constitution. The Court has original jurisdiction over

Count II pursuant to 28 U.S.C. § 1331 – Federal Question jurisdiction and pursuant to 28 U.S.C.



                                                     4
§ 1343(3) – Civil Rights. Count III is brought pursuant to Illinois Common Law and seeks

redress against the Defendants Gerald T. Johnson, Daniel F. Yost, Edward A. Macek, Scott A.

Pierce, Ted P. Poulos, Mary C. Dominiak, and Lawrence M. Hanson, for conspiracy to deprive

Plaintiffs of their property rights. The Court has jurisdiction over Count III pursuant to 28

U.S.C. § 1367 – Supplemental jurisdiction.

                                              FACTS

       14.     At all time relevant hereto, the Defendant Village adopted and utilized the Village

of Antioch, Illinois, Village Code, (hereinafter “Village Code”), which codified the Defendant

Village’s Ordinances, including the Defendant Village’s Zoning Ordinance (hereinafter “Zoning

Ordinance”).

                                              Parcel A

       15.     At all times relevant hereto, the Plaintiffs owned a vacant parcel of real estate

located on Drom Court in the Village of Antioch, Illinois, bearing permanent property index

number 0208201084, and consisting of 3.86 acres, more or less, hereinafter referred to as “Parcel

A”.

       16.     At all times relevant hereto, Parcel A was zoned “M-1 – Limited Manufacturing

District” under the Village of Antioch’s Zoning Ordinance.

       17.     At all times relevant hereto, the M-1 zoning classification permitted outdoor

storage yards, including truck, tractor, trailer and bus storage, subject to site plan approval by the

Village code enforcement official.

       18.     At all times relevant hereto, the Plaintiffs intended to develop and utilize Parcel A

for outdoor trailer storage in connection with Plaintiffs’ business, Anita Self Storage, as

permitted under the M-1 zoning classification in the Zoning Ordinance.



                                                  5
                           Drom Court is a Designated Truck Route

       19.     At all times relevant hereto, §7-3-16(A) of the Antioch Village Code provided:

       “Certain roads within the village are, by their location, design and construction,
       amendable to vehicular traffic including heavy and/or large trucks, whereas other
       local roads are not capable of accommodating these vehicles safely, and the road
       could be unduly damaged by such traffic. For these reasons, the village adopts
       and designates certain truck routes as the appropriate roads for truck traffic.”

       20.     At all times relevant hereto, pursuant to §7-3-16(B) of the Antioch Village Code,

Drom Court was a designated truck route in the Village of Antioch, Illinois.

       21.     At all times relevant hereto, the properties along Drom Court consisted of

multiple uses, including manufacturing/industrial, commercial, multi-family residential, and

single family residential uses.

                                             Parcel B

       22.     At all times relevant hereto, the Plaintiffs owned a parcel of real estate located on

Drom Court in the Village of Antioch, Illinois, bearing permanent property index number

0208201041, hereinafter referred to as “Parcel B”.

       23.     At all times relevant hereto, Parcel B was zoned “M-1” under the Village of

Antioch “Limited Manufacturing District” zoning classification.

       24.     At all times relevant hereto, Parcel B was improved with a single structure

containing single family residence, a residential studio apartment, and a commercial office unit

occupied by Anita Self-Storage.

       25.     At all times relevant hereto, Plaintiffs leased Parcel B’s residential units to third

party tenants and the remainder of Parcel B was occupied by Plaintiffs’ business, Anita Self

Storage.




                                                 6
                                             Parcel C

       26.     At all times relevant hereto, the Plaintiffs owned a parcel of real estate located on

Anita Street in the Village of Antioch, Illinois, bearing permanent property index number

0208201042, hereinafter referred to as “Parcel C”.

       27.     At all times relevant hereto, Parcel C was zoned “M-1” under the Village of

Antioch “Limited Manufacturing District” zoning classification.

       28.     At all times relevant hereto, Parcel C was improved with commercial

utility/storage buildings.

       29.     At all times relevant hereto, Plaintiffs leased one of the commercial buildings on

Parcel C to commercial tenants; the remainder of Parcel C was occupied and utilized by

Plaintiffs’ business, Anita Self Storage.

                                             Parcel D

       30.     At all times relevant hereto, the Plaintiffs owned a parcel of real estate located on

Anita Street in the Village of Antioch, Illinois, bearing permanent property index number

0208201058, hereinafter referred to as “Parcel D”.

       31.     At all times relevant hereto, Parcel D was zoned “M-1” under the Village of

Antioch “Limited Manufacturing District” zoning classification.

       32.     At all times relevant hereto, Parcel D was improved with commercial storage

buildings containing numerous individual storage units of varying size.

       33.     At all times relevant hereto, Plaintiffs utilized Parcels B, C, and D to operate

Anita Self Storage, an outdoor storage yard business owned and operated by Plaintiffs.

       34.     At all times relevant hereto, an outdoor storage yard was an authorized use under

the Village’s M-1 zoning classification.



                                                 7
       35.     Due to the increasing demand for trailer storage services, in 2017, Plaintiffs

retained an engineering firm to render site plans for the development of Parcel A whereby

Plaintiffs could improve and expand their trailer storage capacity.

       36.     In the spring of 2018, Plaintiffs began clearing Parcel A to accommodate their

expansion plan consistent with the site plan created by their engineer.

       37.     Thereafter, the Village contacted the Plaintiffs and told them to refrain from

working on Parcel A until their site plan was approved by the Village.

       38.     The Village also contacted Plaintiffs’ materials contractor, Peter Baker and Sons,

and directed them not to deliver materials to Plaintiffs’ Parcel A.

       39.     On or about October of 2018 Plaintiff Kidwell met with Michael Garrigan, the

Code Enforcement Official for the Defendant Village, regarding Plaintiffs’ plan to expand trailer

storage capacity on Parcel A.

       40.     Garrigan initially told Plaintiff Kidwell that improving Parcel A with a paved

parking lot for trailer storage would be no problem since Parcel A was already zoned M-1 which

included the use Plaintiffs were contemplating.

       41.     Garrigan also informed Plaintiff Kidwell of the site plan and screening

requirements under the Antioch Village Code. Plaintiff Kidwell raised safety concerns for her

customers regarding the screening requirements on the street side of Parcel A.

       42.     On or about December 13, 2018, Plaintiff attended a meeting of the Village

Zoning Board, (hereinafter “Zoning Board”) concerning the safety concerns Plaintiff Kidwell

had raised about screening the street side of Parcel A.




                                                  8
       43.     During the December 13, 2018 meeting, neighbors on Drom Court were

complaining about traffic on Drom Court attributable to “Triple Play Academy,” Parcel A’s

adjacent neighbor to the north.

       44.     The Zoning Board tabled Plaintiffs site plan review until the January 10, 2019

meeting of the Zoning Board.

       45.     Thereafter, Plaintiff Kidwell engaged in a number of conversations with Michael

Garrigan in December 2018 and January 2019, concerning Plaintiffs’ site plan and the neighbors’

traffic complaints about Triple Play Academy.

       46.     Plaintiff reminded Garrigan that the Village was responsible for the traffic issues

caused by Triple Play Academy because the Village did not follow its own ordinance on the

required number of parking spaces when it issued the permit to Triple Play Academy in

November of 2018.

       47.     Triple Play Academy discontinued business in early 2020 as a result of Covid and

with it any traffic issues that had been generated by its customers’ vehicles were rendered moot.

       48.     On January 10, 2019, Plaintiffs appeared before the Zoning Board; Plaintiffs

agreed to install lighting as required by the Village Code but raised safety concerns about the

screening requirements.

       49.     When Plaintiffs offered to screen the proposed site in order to get the site plan

passed; the Zoning Board suggested that Plaintiffs instead apply for a variance. The Zoning

Board continued the matter to the February 21, 2019 meeting.

       50.     On January 24, 2019, Garrigan told Plaintiff Kidwell that the neighbors’

complaints about traffic from Triple Play Academy were not helping Plaintiffs’ get their site plan

approved.



                                                9
       51.      On January 25, 2019, Plaintiff Kidwell wrote a letter to Michael Garrigan about

the traffic complaints raised by Drom Court neighbors. Plaintiff Kidwell clarified that the traffic

complaints were attributable to Triple Play Academy, not to Plaintiffs’ business.

       52.      On January 28, 2019, Plaintiff Kidwell wrote a subsequent email to Garrigan

reiterating points from her January 25 2019 letter, and notifying Garrigan that she had operated

Anita Self Storage for 15 years with no complaints from the neighbors on Drom Court or the

neighbors on Anita Street.

       53.      Prior to the February 21, 2019 meeting of the Zoning Board, Garrigan requested

Plaintiff Kidwell to supply Bob McCarthy, a Zoning Board member, with a copy of a survey of

Parcels B, C, and D. Plaintiff Kidwell told Garrigan that Parcels B, C, and D, had nothing to do

with Plaintiffs’ request for a variance to the Village Code’s privacy screening requirements for

Parcel A.

       54.      Prior to the February 21, 2019 meeting of the Zoning Board, Plaintiff Kidwell

sent out all variance letters to all neighbors entitled to notice under the Village Code, which

included only one residential neighbor.

       55.      A number of the residential neighbors on Drom Court showed up for the February

21, 2019 meeting of the Zoning Board.         None of the Drom Court neighbors objected to

Plaintiffs’ requested variance of the screening requirement.

       56.      The neighbors each spoke about the use of Drom Court for Plaintiffs’ business;

the neighbors commented that:

                a)     Additional trailer storage on Parcel A would increase traffic on Drom

       Court;

                b)     “We don’t want her [Plaintiff Kidwell] using our road;”



                                                10
               c)     None of the neighbors want any of their land condemned in order to widen

       Drom Court;

               d)     Plaintiffs already had an entrance to their business on Anita Street that

       could be used to access Parcel A;

               e)     Plaintiffs should install a road across Plaintiffs’ properties [Parcels B, C,

       and D] from Anita Street to Drom Court;

               f)     Plaintiffs and their customers should use the Anita Street entrance to

       access Parcel A, not Drom Court.

       57.     The Zoning Board agreed that Plaintiffs should install a road from Anita Street to

Drom Court, (across Parcels B, C, and D), and that traffic to and from Plaintiffs’ Parcel A would

need to access Parcel A from Anita Street, rather than from Drom Court, the street upon which

Parcel A fronts.

       58.     The Zoning Board denied Plaintiffs’ permit application and request for a variance.

       59.     On February 23, 2019, Garrigan told Plaintiff Kidwell in an email that “The

access question is the biggest issue.” Plaintiff Kidwell responded “My access will be on Drom

Court. I’m zoned. I get access.”

       60.     On February 25, 2019, Plaintiff Kidwell emailed Garrigan and asked why

Plaintiffs’ application was turned down at the Zoning Board meeting. Garrigan responded in an

email that read: “No support for what you are requesting.”

       61.     Plaintiff Kidwell notified Garrigan that Plaintiffs wished to appeal the decision of

the Zoning Board to the Village Board and requested that Garrigan put her on the March 11,

2019 agenda for the Village Board meeting.




                                                11
       62.     On March 11, 2019, the Village Board met. The Village Board’s discussion of

Plaintiffs’ appeal focused on Plaintiffs installing a road from Drom Court to Anita Street

(through Parcels B, C, and D).

       63.     The Village Board did not allow Plaintiff Kidwell to discuss Plaintiffs’ site plan at

the meeting and instead told Plaintiff Kidwell to come back to the Village Board when Plaintiffs

had drawings of an access road from Drom Court to Anita Street.

       64.     The Village Board denied Plaintiffs’ appeal and application for a variance at their

March 11, 2019 meeting. Plaintiff Kidwell inquired why Plaintiffs’ petition was rejected and

was told by the Village Attorney: “Fire safety; there’s only access back to the area, a possible

second access road, the utilization of Drom Court, and unhappy neighbors, as well as the

screening ordinance.”

       65.     On or about April of 2019, Plaintiff Kidwell asked Rich Cashmore, a mutual

acquaintance of hers and the mayor’s, to approach the mayor to see what needed to be done to

get their site plan for Parcel A approved. Cashmore subsequently spoke with Defendant Hanson

and asked him what Plaintiff Kidwell needed to do to get site plan approval for Parcel A.

Defendant Hanson replied “she needs to put in a road.”

       66.     On or about April 2019, Plaintiffs retained counsel to petition the Village Board

to reconsider Plaintiffs’ application to develop the commercial use of Parcel A.

       67.     On or about April, 2019, Plaintiff Kidwell and Plaintiffs’ counsel met with

Garrigan to review Plaintiffs’ revised site plan, which included lighting, landscaping, fencing,

and screening plans together with revised engineered drawings, and to discuss the Village

Board’s reconsideration of Plaintiffs’ appeal of the Board’s denial of the permit application and

variance.



                                                12
       68.     During the April 2019 meeting, Garrigan told Plaintiff Kidwell that she had

satisfied the requirements of the Zoning Ordinance and approved Plaintiffs’ revised site plan.

Garrigan agreed to forward Plaintiffs’ site plan to the Village Board for the meeting of the whole

of the Village Board on May 22, 2019.

       69.     On May 15, 2019, Garrigan notified the Village Board that Plaintiffs had

requested reconsideration of Plaintiffs’ permit application and request for a variance.

       70.     In May of 2019, the mayor directed Michael Garrigan and the Fire Chief, Jon

Cokefield, to investigate whether emergency vehicles could access Parcel A via Drom Court.

Plaintiff Kidwell met with Garrigan and the Fire Chief at Parcel A. The Fire Chief concluded

that there was no problem for emergency vehicles to access Parcel A via Drom Court for

emergency purposes.

       71.     After the Fire Chief left, Plaintiff spoke with Garrigan. Notwithstanding the Fire

Chief’s conclusions regarding adequate access to Parcel A via Drom Court, Garrigan insisted

that Plaintiffs would have to put in a road through their existing facility from Drom Court to

Anita Street or there would be no development of Parcel A.

       72.     Garrigan told Plaintiff Kidwell that the Village Board would fight Plaintiffs’ use

of Drom Court to access Parcel A, that the fight will cost Plaintiffs $100,000, and that it would

cost the Village Board nothing.

       73.     Plaintiff Kidwell told Garrigan that Plaintiffs are not putting in a road across their

other parcels, when Parcel A already abuts Drom Court, a public road and designated truck route.

Kidwell also told Garrigan that putting a road through her other parcels would require the

destruction of parts of one or more of Plaintiffs’ buildings.




                                                 13
       74.     Garrigan responded that “it would be easier if you just agreed to the Village’s

demands.”

       75.     Garrigan told Plaintiff Kidwell that the Village would also want an easement

agreement for public use of the road, to which Plaintiff Kidwell responded that “there’s no way

that is ever going to happen.”

       76.     Thereafter, the Defendant Village requested a meeting with Plaintiffs and their

counsel in May. Plaintiff Kidwell and her attorney met with Village attorney, Bob Long,

Garrigan and Village Administrator, Jim Keim, concerning Plaintiffs’ application to expand use

of Parcel A,

       77.     The meeting was entirely about Plaintiffs installing a road through Parcels B, C,

and D, in order to access Parcel A from Anita Street. Village Administrator Keim told Plaintiff

Kidwell and her attorney that Long, Garrigan, and Keim were “helping her” get her application

for a permit passed, and that the only way it would pass would be if Plaintiffs put in a road from

Anita Street to Drom Court.

       78.     Plaintiffs considered relenting to the Village’s demand to inversely condemn parts

of Parcels B, C, and D for roadway purposes and drew up a site plan with a road going through

Parcels B, C, and D from Drom Court to Anita Street. Plaintiff met with Village Administrator

Keim to discuss the plan but the meeting became contentious, Keim terminated the meeting, and

Plaintiff Kidwell left without submitting the revised site plan.

       79.     Plaintiffs’ motion and variance were considered by the Board on May 22, 2019

during the Village Board’s non-voting ‘meeting of the whole.’




                                                 14
          80.   Plaintiffs counsel tendered a trip generation study (traffic study) to the Village

Board showing that the planned use of the property would have a minimal impact on traffic on

Drom Court and would be the least intensive permitted use under the M-1 zoning classification.

          81.   During the May 22, 2019 Village Board meeting, Garrigan presented the

Planning, Building, and Zoning Department’s approval of Plaintiffs’ revised site plan. Plaintiffs’

revised site plan did not contain a road from Drom Court through Parcels B, C, and D, to Anita

Street.

          82.   After Garrigan’s presentation at the May 22, 2019 Village Board meeting, the

discussion that followed among the Village Board members continued to dwell on the notion that

Plaintiffs would need to install a road from Drom Court to Anita Street (through parcels B, C,

and D) before the Village Board would approve Plaintiffs’ site plan for Parcel A..

          83.   Plaintiffs’ appeal and a variance were placed on the agenda of the Village Board’s

August 2019 meeting, for final action by the Village Board on Plaintiffs’ motion and request for

a variance.

          84.   At the time of the Village Board’s August 2019 meeting, the proposed use of

Parcel A was a permitted use under the existing zoning classification, there were no objections to

the screening variance that Plaintiff had requested, there were no enforcement actions pending

against the Plaintiffs or their properties, Parcel A fronted on Drom Court – a dedicated truck

route, and Plaintiffs’ site plan had received approval from Garrigan in April 2019.

          85.   In preparation for its August 12, 2019 Village Board meeting, the Village Board’s

staff prepared a draft ordinance granting site plan approval for Anita Self Storage, Plaintiffs’

business. The proposed ordinance stated:

          a.    The Corporate Authorities have concluded and found that the proposed new
                parking lot, fencing and lighting on the above-referenced property is in general

                                                15
               conformance with the Village’s Site Plan Review Ordinance as it relates to
               building materials, design, and landscape buffering.
       b.      The Corporate Authorities have concluded and found that the granting of a
               variance from the strict application of the fencing requirements on the west and
               south sides of the expanded parking lot is an appropriate variance from the
               Village’s Site Plan regulations in that the west side of the property abuts the
               Canadian National railway tracks and the south side of the property abuts heavily
               wooded wetlands.
       c.      The Corporate Authorities have concluded and found that the Site Plan approval
               for this new parking lot and variance will further enhance economic development
               within the Village and promote the general welfare of the Village and the health,
               safety and welfare of the residents of the Village.

       86.     During the August 12, 2019 meeting of the Village Board, Plaintiffs’ counsel

addressed each of the issues that had been raised by the Village Board in its March 11, 2019

meeting and in the May 22, 2019 meeting of the whole, including pre-existing traffic conditions

on Drom Court unrelated to Plaintiffs’ business, Plaintiffs’ traffic study showing minimal traffic

impact from the proposed development of Parcel A, confirmation of adequate emergency access

by the Fire Chief, and photographic evidence showing buses and trucks concurrently using Drom

Court without problems.

       87.     The Village Board proceeded to review Plaintiffs’ request for reconsideration and

each of the Trustees present, as well as the Village Mayor, commented about the points raised by

Plaintiffs’ counsel on reconsideration of Plaintiffs’ appeal.

       88.     The draft ordinance also stated, in relevant part:

       “Staff and the Village Attorney met with an agent of the Petitioner and Attorney
       Gamrath … and discussed the petition in an effort to resolve issues raised during
       the prior public hearings, but ultimately were unable to reach agreement on
       certain material terms which render it impossible for Staff to issue a subsequent
       report recommending approval or denial of the motion for reconsideration at this
       time.”

       89.     The “certain material terms” that the parties could not agree upon, referred to in

the draft ordinance, were 1) that Plaintiffs construct a roadway from Drom Court, through



                                                 16
Parcels B, C, and D, to Anita Street, 2) that the roadway would be constructed at Plaintiffs’

expense, and 3) that Plaintiffs would grant the Village an easement for public use of the

roadway.

        90.     Defendant Dominiak called the question for final action by the Village Board on

Plaintiffs’ site plan; no member of the Village Board made a motion to approve or to deny

Plaintiffs’ site plan.

        91.     The Village Board did not take final action on Plaintiffs’ appeal and request for a

variance at its August 12, 2019 Village Board meeting.

        92.     At the August 12, 2019 Village Board meeting, the Defendant Hanson did not

direct the Village Board to take final action on Plaintiffs’ appeal and request for a variance.

        93.     The Village Board withheld taking final action on Plaintiffs’ site plan for the

improper purpose of attempting to force plaintiffs to construct a public roadway from Drom

Court, through Parcels B, C, and D, to Anita Street at plaintiffs’ expense, to force Plaintiffs to

grant the Village an easement to use the road for public roadway purposes, and to force Plaintiffs

to submit to the Village’s inverse condemnation of their properties without compensation to the

Plaintiffs.

        94.     The Village Mayor withheld directing the Village Board to take final action for

the improper purpose of attempting to force plaintiffs to construct a public roadway from Drom

Court, through Parcels B, C, and D, to Anita Street at plaintiffs’ expense, to force Plaintiffs to

give the Village an easement to use the road for public roadway purposes, and to force Plaintiffs

to submit to the Village’s inverse condemnation of their properties without compensation to the

Plaintiffs.




                                                 17
       95.     The requirements that Plaintiffs install a public road at plaintiffs’ expense across

their properties from Drom Court to Anita Street, and that Plaintiffs grant the Village an

easement to use the road for public roadway purposes, and that Plaintiffs submit to the Village’s

inverse condemnation of portions of Parcels B, C, and D without compensation, were arbitrary,

unreasonable, and unlawful requirements which bore no substantial relationship to public health,

safety, or welfare.

       96.     At no time relevant hereto, did the Defendant Village initiate legitimate eminent

domain proceedings to legally acquire Plaintiffs’ property, being the portions of Parcels B, C,

and D that would be needed for the Village to construct a roadway for public use from Drom

Court to Anita Street across Parcels B, C, and D.

       97.     At all times relevant hereto, the official conduct of Village Board and the official

conduct of the Mayor was directly attributable to the Defendant Village.

       98.     At all times relevant hereto, the conduct of the defendants occurred under color of

law.

                                            Count I
                                        42 U.S.C. § 1983
                      14th Amendment – Procedural Due Process Violation
                        Against the Defendant Village of Antioch, Illinois

       99-196.         Plaintiffs adopt by reference thereto as though fully incorporated herein,

paragraphs 1-98 of Plaintiffs’ Amended Complaint as paragraphs 99-196 of Count I herein.

       197.    Section 1 of the Fourteenth Amendment to the United States Constitution

provides, in relevant part:

       No State shall make or enforce any law which shall abridge the privileges or
       immunities of citizens of the United States; nor shall any State deprive any person
       of life, liberty, or property, without due process of law; nor deny to any person
       within its jurisdiction the equal protection of the laws.



                                                18
       198.    42 U.S.C. Section 1983 provides that:

       ‘Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory, subjects, or causes to be subjected, any citizen of
       the United States or other person within the jurisdiction thereof to the deprivation
       of any rights, privileges, or immunities secured by the Constitution and laws, shall
       be liable to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress.’

       199.    At all times relevant hereto, Section 10-2-4 of the Antioch Village Code identified

the duties of the Village Board under the Village zoning ordinance. In relevant part, Section 10-

2-4 of the Zoning Ordinance provided:

       “ (1) Jurisdiction. The Village Board shall maintain the following
       responsibilities and duties under this zoning ordinance: … (b) To review and
       take final action on appeals and variances.”

       200.    At all times relevant hereto, the Zoning Ordinance created a mandatory duty for

the Village Board to take final action on Plaintiffs’ appeal and request for a variance.

       201.    At all times relevant hereto, the Village Board had knowledge of its duty to take

final action on Plaintiffs’ appeal and request for a variance.

       202.     At all times relevant hereto, the Zoning Ordinance created procedural rights for

Plaintiffs including the right to “final action” by the Village Board on Plaintiffs’ appeal and

request for a variance.

       203.    At all times relevant hereto, the Zoning Ordinance also created substantive

property rights for Plaintiffs in the permitted uses of their property (Parcel A) under the Zoning

Ordinance.

       204.    At all times relevant hereto, the procedural rights created by the Zoning

Ordinance protected and enabled Plaintiffs’ substantive property rights pertaining to Parcel A.




                                                 19
       205.    At all times relevant hereto, Plaintiffs’ procedural and substantive due process

rights created under the Zoning Ordinance were protected by the Fourteenth Amendment to the

United States Constitution.

       206.    The official actions of the Village Board at the August 12, 2019 Village Board

meeting established an official policy of the Village whereby the Board’s mandatory duty to take

final action under the section 10-2-4 of the Zoning Ordinance was abated and the Village Board

was free to take no action.

       207.    The Village Board’s action in contradiction to the Zoning Ordinance established a

change in official policy of the Village of Antioch.

       208.    The Village’s change in policy had the effect of a denial of Plaintiffs’ appeal and

request for a variance, without the benefit of final action by the Village Board from which

Plaintiffs could appeal.

       209.    The Village Board’s August 12, 2019 change in policy left Plaintiffs with no

permit to develop Parcel A, and no final action by the Village Board to appeal.

       210.    The Village Board’s change in policy was intentional.

       211.    The Village Board’s change in policy deprived Plaintiffs of the procedural rights

under the Zoning Ordinance.

       212.    The Village Board’s change in policy deprived Plaintiffs of the procedural

protections of Plaintiffs’ substantive property rights under the Zoning Ordinance.

       213.    The Village Board’s change in policy violated Plaintiffs’ constitutional rights to

due process guaranteed by the Fourteenth Amendment.

       214.    As a direct and proximate result of the Village Board’s change in policy and

accompanying failure to take final action on Plaintiffs’ appeal and request for a variance, the



                                                20
Defendant Village deprived Plaintiffs of their rights secured by the Fourteenth Amendment to

the United States Constitution.

        215.    As a direct and proximate result of the Mayor’s failure to enforce the zoning

ordinance to require the Board to take final action, the Defendant Village deprived Plaintiffs of

their rights secured by the Fourteenth Amendment to the United States Constitution.

        216.    As a direct and proximate result of the Village’s change in policy, the Defendant

Village deprived Plaintiffs of their procedural right to final action by the Village under the

Zoning Ordinance.

        217.    As a direct and proximate result of the Village Board’s change in policy, Plaintiffs

were deprived of their right to develop Parcel A without due process of law.

        218.    As a direct and proximate result of the Village Board’s change in policy, the

Plaintiffs were deprived of constitutionally-protected property rights in Parcel A.

        219.    As a direct and proximate result of the Village Board’s change in policy, the

Defendant Village has caused Plaintiffs to suffer damages of a continuing and pecuniary nature,

including loss of use of Parcel A, continuing money damages, attorney fees, other professional

fees, and other pecuniary losses.

        220.    Plaintiffs’ state court remedies are inadequate to redress plaintiffs’ damages and

do not provide Plaintiffs with complete relief.

        221.    The Defendant Village is liable to the Plaintiffs for civil damages and other relief

for the violation of Plaintiffs’ civil rights.

        WHEREFORE, for the foregoing reasons, Plaintiffs pray this Honorable Court grant

judgement on their behalf and against the Defendant Village of Antioch, Illinois on Count I of

Plaintiffs’ Amended Complaint, and grant Plaintiffs the following relief:



                                                  21
          ●      Compensatory damages and in an amount in excess of $100,000;

          ●      Plaintiffs’ reasonable attorney fees and costs pursuant to 42 U.S.C. § 1988;

          ●      Grant Plaintiffs the legal right to the requested permit as a consequence of the
                 concerted activity of the defendant public officials intended to deprive Plaintiffs
                 of their constitutional rights; or, alternatively,

          ●      Remand Plaintiffs’ appeal to the Village Board with instructions for the Village
                 Board to take final action on Plaintiffs’ appeal and request for a variance and to
                 grant Plaintiffs the requested permit;

          ●      Grant Plaintiffs the right to the free use of their property as permitted by law; and,

          ●      For such other and further relief as the Court deems just and proper.

                                             Count II
                                         42 U.S.C. § 1983
                        14th Amendment Substantive Due Process Violation
                         Against the Defendant Village of Antioch, Illinois

          222-320.       Plaintiffs adopt by reference thereto as though fully incorporated herein,

paragraphs 1-98 of Plaintiffs’ Amended Complaint as paragraphs 222 through 320 of Count II

herein.

          321.   Section 1 of the Fourteenth Amendment to the United States Constitution

provides, in relevant part:

          No State shall make or enforce any law which shall abridge the privileges or
          immunities of citizens of the United States; nor shall any State deprive any person
          of life, liberty, or property, without due process of law; nor deny to any person
          within its jurisdiction the equal protection of the laws.

          322.   42 U.S.C. Section 1983 provides that:

          ‘Every person who, under color of any statute, ordinance, regulation, custom, or
          usage, of any State or Territory, subjects, or causes to be subjected, any citizen of
          the United States or other person within the jurisdiction thereof to the deprivation
          of any rights, privileges, or immunities secured by the Constitution and laws, shall
          be liable to the party injured in an action at law, suit in equity, or other proper
          proceeding for redress.’




                                                   22
       323.    At all times relevant hereto, Section 10-2-4 of the Village Code identified the

duties of the Village Board under the Village zoning ordinance. In relevant part, Section 10-2-4

of the Zoning Ordinance the Village Code provided:

       “ (1) Jurisdiction. The Village Board shall maintain the following
       responsibilities and duties under this zoning ordinance: … (b) To review and
       take final action on appeals and variances.”

       324.    At all times relevant hereto, the Zoning Ordinance created a duty for the Village

Board to take final action on Plaintiffs’ appeal and request for a variance.

       325.    At all times relevant hereto, the Village Board had knowledge of its duty to take

final action on Plaintiffs’ appeal and request for a variance.

       326.     At all times relevant hereto, the Zoning Ordinance created procedural rights for

Plaintiffs including the right to “final action” by the Village Board on Plaintiffs’ appeal and

request for a variance.

       327.    At all times relevant hereto, the Zoning Ordinance also created substantive

property rights for Plaintiffs in the permitted uses of their property (Parcel A) under the Zoning

Ordinance.

       328.    At all times relevant hereto, the procedural rights created by the Zoning

Ordinance protected and enabled Plaintiffs’ substantive property rights pertaining to Parcel A.

       329.    At all times relevant hereto, Plaintiffs’ procedural and substantive due process

rights created under the Zoning Ordinance were protected by the Fourteenth Amendment to the

United States Constitution.

       330.    At all times relevant hereto, the Zoning Ordinance Parcel A’s “M-1” zoning

classification provided Plaintiffs with a reasonable expectation of being able to use Parcel A for

purposes authorized under the M-1 zoning classification, consistent with the Zoning Ordinance.



                                                 23
       331.    At all times relevant hereto, the Zoning Ordinance created procedural rights for

Plaintiffs including the right to “final action” by the Village Board on Plaintiffs’ appeal and

request for a variance.

       332.    At all times relevant hereto, the Zoning Ordinance created substantive property

rights for Plaintiffs in the permitted uses of their property (Parcel A) under the Zoning

Ordinance.

       333.    At all times relevant hereto, the procedural rights created by the Zoning

Ordinance protected Plaintiffs’ substantive property rights pertaining to Parcel A.

       334.    At all times relevant hereto, Plaintiffs’ substantive property rights were protected

by the Fourteenth Amendment to the United States Constitution.

       335.    At the August 2019 meeting, the Village Board failed to take final action on

Plaintiffs’ appeal and request for a variance.

       336.    The official actions of the Village Board at the August 12, 2019 Village Board

meeting established an official policy of the Village whereby the Board’s mandatory duty to take

final action under the section 10-2-4 of the Zoning Ordinance was abated and the Village Board

was free to take no action.

       337.    The Village Board’s change in policy and its failure to take final action on

Plaintiffs’ appeal and request for a variance deprived Plaintiffs of the procedural due process that

protects Plaintiffs’ substantive property rights under the Zoning Ordinance.

       338.    The Village Board’s action in contradiction to the Zoning Ordinance established a

change in official policy of the Village of Antioch.




                                                 24
       339.     The Village’s change in policy had the effect of a denial of Plaintiffs’ appeal and

request for a variance, without the benefit of final action by the Village Board from which

Plaintiffs could appeal.

       340.     The Village Board’s change in policy left Plaintiffs with no permit to develop

Parcel A, and no final action by the Village Board to appeal.

       341.     The Village Board’s change in policy was intentional.

       342.     The Village Board’s change in policy resulted in a deprivation of Plaintiffs’

property interest in the development and use of Parcel A.

       343.     The Defendant Village’s change in policy deprived Plaintiffs of all permitted uses

of Parcel A under the M-1 zoning classification.

       344.     The Defendant Village’s change in policy deprived Plaintiffs of their rights under

the Zoning Ordinance.

       345.     As a direct and proximate result of the Village Board’s change in policy and its

failure to take final action on Plaintiffs’ appeal and request for a variance, the Defendant Village

deprived Plaintiffs of their rights secured by the Fourteenth Amendment to the United States

Constitution.

       346.     As a direct and proximate result of the Mayor’s failure to enforce the zoning

ordinance to require the Board to take final action, the Defendant Village deprived Plaintiffs of

their rights secured by the Fourteenth Amendment to the United States Constitution.

       347.     As a direct and proximate result of the Village’s change in policy, the Defendant

Village deprived Plaintiffs of their constitutionally-protected property interests in Parcel A

without due process of law.




                                                25
        348.    As a direct and proximate result of the Village’s change in policy the Defendant

Village deprived Plaintiffs’ of their substantive property rights and use of Parcel A without due

process of law in violation of the Fourteenth Amendment to the United States Constitution.

        349.    As a direct and proximate result of the Village Board’s change in policy and the

Mayor’s failure to enforce the zoning ordinance, the Defendant Village caused Plaintiff to suffer

damages of a pecuniary nature, including loss of use of Parcel A, loss of income, continuing

money damages, attorney fees, other professional fees, and other pecuniary losses.

        350.    Plaintiffs’ state court remedies are inadequate to redress plaintiffs’ damages and

do not provide Plaintiffs with complete relief.

        351.    As a direct and proximate result of the conduct of the Defendants, the Defendant

Village is liable to the Plaintiffs for civil damages and other relief for the violation of Plaintiffs’

civil rights.

        WHEREFORE, for the foregoing reasons, Plaintiffs pray this Honorable Court grant

judgement on their behalf and against the Defendant Village of Antioch, Illinois on Count II of

Plaintiffs’ Amended Complaint, and grant Plaintiffs the following relief:

        ●       Compensatory damages and in an amount in excess of $100,000;

        ●       Plaintiffs’ reasonable attorney fees and costs pursuant to 42 U.S.C. § 1988;

        ●       Grant Plaintiffs the legal right to the requested permit as a consequence of the
                concerted activity of the defendant public officials intended to deprive Plaintiffs
                of their constitutional rights; or, alternatively,

        ●       Remand Plaintiffs’ appeal to the Village Board with instructions for the Village
                Board to take final action on Plaintiffs’ appeal and request for a variance and to
                grant Plaintiffs the requested permit;

        ●       Grant Plaintiffs the right to the free use of their property as permitted by law; and,

        ●       For such other and further relief as the Court deems just and proper.



                                                  26
                                         Count III
                            Conspiracy – Illinois Common Law
                 Against the Defendants Gerald T. Johnson, Daniel F. Yost,
           Edward A. Macek, Scott A. Pierce, Ted P. Poulos, Mary C. Dominiak, and
                     Lawrence M. Hanson, in their individual capacity

          352-449.      Plaintiffs adopt by reference thereto as though fully incorporated herein,

paragraphs 1-98 of Plaintiffs’ Amended Complaint as paragraphs 352 through 449 of Count III

herein.

          450.   At the time of the August 12, 2019 Village Board meeting, Plaintiffs had satisfied

all of the legitimate requirements of the Zoning Ordinance to receive approval of the site plan

and variance sought in Plaintiffs’ appeal.

          451.   At all times relevant hereto, the Village Board had a duty under the Zoning

Ordinance to take final action on Plaintiffs’ appeal and request for a variance.

          452.   At all times relevant hereto, each of the Defendants, Gerald T. Johnson, Daniel F.

Yost, Edward A. Macek, Scott A. Pierce, Ted P. Poulos, Mary C. Dominiak, and Lawrence M.

Hanson knew the Village Board had a duty under the Zoning Ordinance to take final action on

Plaintiffs’ appeal and request for a variance.

          453.   At all times relevant hereto, the Village Mayor had a duty under Illinois law to

enforce the ordinances of the Village of Antioch, Illinois.

          454.   At all times relevant hereto, Lawrence M. Hanson knew that the Village Mayor

had a duty under Illinois law to enforce the ordinances of the Village of Antioch, Illinois.

          455.   The Defendants Gerald T. Johnson, Daniel F. Yost, Edward A. Macek, Scott A.

Pierce, Ted P. Poulos, Mary C. Dominiak, and Lawrence M. Hanson knew that if the Village

Board voted to deny Plaintiffs’ appeal and variance, Plaintiffs would have legal recourse in State

court.



                                                 27
       456.    The Defendants Gerald T. Johnson, Daniel F. Yost, Edward A. Macek, Scott A.

Pierce, Ted P. Poulos, Mary C. Dominiak, and Lawrence M. Hanson also knew that the Village

Board’s failure to take final action on Plaintiffs’ site plan would have the effect of a denial

without the Board’s having had to take final action from which Plaintiffs could appeal.

       457.    In contradiction to the Zoning Ordinance, each of the Defendants, Gerald T.

Johnson, Daniel F. Yost, Edward A. Macek, Scott A. Pierce, Ted P. Poulos, Mary C. Dominiak,

and Lawrence M. Hanson, agreed to engage in concerted action to refrain from taking final

action on Plaintiffs’ appeal and request for a variance at the August 12, 2019 Village Board

meeting.

       458.    The Defendants conspired together for the unlawful purpose of taking plaintiffs’

private property by inverse condemnation in that Defendants acted to force plaintiffs to construct

a public roadway at plaintiffs’ expense from Drom Court through Parcels B, C, and D to Anita

Street, to force Plaintiffs to give the Village an easement to use the road for public roadway

purposes, and to force Plaintiffs to submit to the Village’s inverse condemnation of their

properties without compensation to the Plaintiffs.

       459.    Each of the Defendants, Gerald T. Johnson, Daniel F. Yost, Edward A. Macek,

Scott A. Pierce, Ted P. Poulos, and Mary C. Dominiak, acted in furtherance of their agreement

refraining from taking final action on Plaintiffs’ appeal and request for a variance, at the August

12, 2019 Village Board meeting, in contradiction to the Zoning Ordinance.

       460.    The conduct of the Defendants was intentional and was taken with corrupt

motives and with willful and wanton disregard for the rights of the Plaintiffs.




                                                28
       461.     The governmental taking of private property without due process of law and

without compensation is unlawful and is prohibited by the Fifth and Fourteenth Amendments to

the United States Constitution.

       462.     By their agreement, each of the Defendants agreed to commit or to participate in

the commission of an unlawful act.

       463.     Defendant Lawrence M. Hanson acted in furtherance of the agreement among the

defendants, by failing to enforce the Zoning Ordinance to require the Village Board to take final

action on Plaintiffs’ appeal and request for a variance at the August 12, 2019 Village Board

meeting.

       464.     At all times relevant hereto, each of the Defendants knew that it was unlawful to

use the Village Board’s site plan approval authority to force the Plaintiffs to submit to inverse

condemnation.

       465.     The Defendants’ plan to force Plaintiffs into constructing a road across Plaintiffs’

private property, at Plaintiffs’ expense, so that the Village could then take Plaintiffs’ private

property for public roadway purposes without compensation constitutes inverse condemnation.

       466.     The Defendants used the Village’s site plan approval authority to attempt to force

Plaintiffs to submit to inverse condemnation without compensation.

       467.     The Defendants’ plan for the Village to acquire Plaintiffs’ property for public

roadway purposes by inverse condemnation was an unlawful purpose.

       468.     The Defendants’ agreement to withhold final Village Board action on Plaintiffs’

appeal and request for a variance violated the Zoning Ordinance.




                                                 29
        469.    By withholding final action on Plaintiffs’ appeal and request for a variance unless

or until Plaintiffs submitted to inverse condemnation, each of the Defendants committed an

unlawful act.

        470.    At all times relevant hereto, each of the Defendants knew it was unlawful for

government to take private property for public use, without just compensation.

        471.    By planning to withhold final action and enforcement of the Zoning Ordinance,

and by their subsequent conduct of withholding final action and enforcement of the Zoning

Ordinance, each the Defendants conspired to acquire Plaintiffs property by inverse

condemnation, to deprive Plaintiffs’ of rights secured by the Zoning Ordinance, and each of the

Defendants took actions in furtherance of the conspiracy.

        472.    The conduct of the Defendants was intentional and taken with willful and wanton

disregard for the rights of the Plaintiffs.

        473.    As a direct and proximate result of the conduct of the Defendants Gerald T.

Johnson, Daniel F. Yost, Edward A. Macek, Scott A. Pierce, Ted P. Poulos, Mary C. Dominiak,

and Lawrence M. Hanson, Plaintiffs suffered a deprivation of their property rights in Parcel A.

        474.    As a direct and proximate result of the conduct of the Defendants, Plaintiffs

suffered damages of a pecuniary nature, including loss of use of Parcel A, lost revenues,

continuing money damages, attorney fees, other professional fees, and other pecuniary losses.

        475.    The Defendants Gerald T. Johnson, Daniel F. Yost, Edward A. Macek, Scott A.

Pierce, Ted P. Poulos, Mary C. Dominiak, and Lawrence M. Hanson are liable to the Plaintiffs

for civil damages and other relief for the violation of Plaintiffs’ rights.

        WHEREFORE, for the foregoing reasons, Plaintiffs pray this Honorable Court grant

judgement on their behalf and against the Defendants Gerald T. Johnson, Daniel F. Yost, Edward



                                                  30
A. Macek, Scott A. Pierce, Ted P. Poulos, Mary C. Dominiak, and Lawrence M. Hanson, in their

individual capacity, on Count III of Plaintiffs’ Amended Complaint, and grant Plaintiffs the

following relief:

       ●       Compensatory damages from the Defendant Village and in an amount in excess of
               $100,000;

       ●       Punitive damages against each of the Defendants, Gerald T. Johnson, Daniel F.
               Yost, Edward A. Macek, Scott A. Pierce, Ted P. Poulos, Mary C. Dominiak, and
               Lawrence M. Hanson, in their individual capacity, and in an amount in excess of
               $300,000; and

       ●       For such other and further relief as the court deems just and proper.



                                                             Respectfully submitted,

                                                             /s/ James T. Harrison
                                                             James T. Harrison
                                                             Attorney for Plaintiffs
Harrison Law Offices, P.C.
684 S. Eastwood Drive
Woodstock, IL 60098
815-338-7773
Atty. No. 6207020
jharrison@harrisonlawoffices.com


Case No. 20CV4744




                                                31
